


Exhibit 10.3



ASSIGNMENT AND ASSUMPTION AGREEMENT



THIS ASSIGNMENT AND ASSUMPTION AGREEMENT ("Assignment"), is made as of the 12th
day of May, 2008, by and between MARK S. KLEIN, an individual residing in the
State of New Jersey ("Assignor"), and DELAWARE AMERICAN MOTORS, LLC, a Delaware
limited liability company ("Assignee").



W I T N E S S E T H:



WHEREAS Assignor is the sole owner and holder of 100% of the outstanding
membership interests of Assignee, representing 100% of the entire equity
ownership of Assignee, and

WHEREAS, Assignee is engaged in the business of creation, design, manufacturing
and production of motorcycles of a unique nature and design, bearing the names
“DAM,” DAM Motorcycles” and “Tech Twin American,” and all activities related or
incident thereto (the “Motorcycle Business”), and  

WHEREAS, Assignor intends that all proprietary and intellectual property rights
information, knowledge, know-how, patents, patent applications, designs, logos,
symbols, copyrights, trademarks, tradenames, and servicemarks associated or
otherwise used in connection with the Motorcycle Business (the “Intellectual
Property Rights”) is to be owned exclusively be Assignee; and

WHEREAS, Assignee is willing to accept the transfer of the Intellectual Property
Rights together with an assumption of any and all of Assignor’s debts and
obligations associated with the Intellectual Property Rights.

NOW THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Assignor and Assignee hereby agree as follows:

1.            Assignor hereby assigns, sets over and transfers to Assignee all
of Assignor's right, title and interest in and to the Intellectual Property
Rights and to all of Assignor's rights to any benefits thereto.

2.            Assignee hereby accepts the within assignment and agrees to
assume, perform and comply with and to be bound by all of the terms, covenants,
agreements, provisions and conditions of any and all liabilities as set forth on
the attached Exhibit A, to be performed from and after the date hereof in
accordance with the terms of any such liabilities.

3.            This Assignment and the obligations of Assignor and Assignee
hereunder shall be binding upon and inure to the benefit of Assignor and
Assignee and their respective successors and assigns, shall be governed by and
construed in accordance with the laws




--------------------------------------------------------------------------------

 

of the State of Delaware and may not be modified or amended in any manner other
than by a written agreement signed by the party to be charged therewith.
Assignor and Assignee agree to execute any and all other assignments, documents,
certificates and other instruments as may at any time be deemed reasonably
necessary to further evidence or consummate this Assignment.

IN WITNESS WHEREOF, Assignor and Assignee have duly executed this Assignment as
of the day and year first above written.

ASSIGNOR:                                                 ASSIGNEE:
MARK S. KLEIN                                         DELAWARE AMERICAN MOTORS,
LLC

/s/ MARK S. KLEIN                                      By:/s/ MARK S. KLEIN
                                                                       Title:
President
















--------------------------------------------------------------------------------

 

EXHIBIT A



OBLIGATIONS AND AGREEMENTS
ASSUMED BY ASSIGNEE



Description                                                                                                                         


1.            None
































--------------------------------------------------------------------------------